internal_revenue_service number release date index number ---------------------- -------------- ------------------------------------------- ------------------------------------ in re -------------- ------------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-163267-05 date april ---------------- ---------------------- taxpayer --------------------------------------------------- date x date y individual a bank z dear ----------- ------------------- ------------------ ---------------- this is in response to the date letter submitted by taxpayer requesting a ruling concerning the application of sec_264 of the internal_revenue_code to a life_insurance_contract of which taxpayer is the owner and beneficiary facts taxpayer is engaged in the business of providing consulting services to u s organizations the taxpayer files a consolidated federal_income_tax return with its wholly owned subsidiaries on a calendar_year basis using the accrual_method of accounting life of individual a insured contract is held by bank z for the benefit of taxpayer under a_trust arrangement for purposes of this ruling_request taxpayer represents that the trust arrangement is that of a grantor_trust with taxpayer treated as the owner of the trust’s assets for tax purposes taxpayer is the sole beneficiary of contract on date x taxpayer purchased a life_insurance_contract contract insuring the taxpayer has substantial general indebtedness on which it incurs interest on the date contract was issued insured was an employee of taxpayer taxpayer intends to exchange contract for a life_insurance_contract new taxpayer represents that both contract and new contract are life_insurance sec_264 states that no deduction shall be allowed for that portion of the plr-163267-05 contract issued by a life_insurance_company that is different than the life_insurance_company that issued contract on the date of the exchange new contract will also insure the life of insured and will have the same death_benefit as contract insured terminated employment with taxpayer on date y and will not be an employee of taxpayer on the date contract is exchanged for new contract expense contracts as defined in sec_7702 law taxpayer's interest_expense which is allocable to unborrowed policy cash values allocable to unborrowed policy cash values is an amount which bears the same ratio to such interest_expense as the taxpayer's average unborrowed policy cash values of life_insurance policies and annuity and endowment contracts issued after date bears to the sum of i in the case of assets of the taxpayer which are life_insurance policies or annuity or endowment contracts the average unborrowed policy cash values of such policies and contracts and ii in the case of assets of the taxpayer not described in i the average adjusted bases within the meaning of sec_1016 of such assets respect to any life_insurance_policy or annuity or endowment_contract the excess of a the cash_surrender_value of such policy or contract determined without regard to any surrender charge over b the amount of any loan with respect to such policy or contract if the amount described in a with respect to any policy or contract does not reasonably approximate its actual value the amount taken into account under a shall be the greater of the amount of the insurance_company liability or the insurance_company reserve with respect to such policy or contract as determined for purposes of the annual_statement approved by the national association of insurance commissioners or shall be such other amount as is determined by the secretary under sec_264 the portion of the taxpayer's interest_expense which is under sec_264 the term unborrowed_policy_cash_value means with sec_264 states that sec_264 shall not apply to any policy or sec_264 states that the term_interest expense means the aggregate sec_264 was enacted by the taxpayer_relief_act_of_1997 pub_l_no plr-163267-05 contract owned by an entity engaged in a trade_or_business if such policy or contract covers only one individual and if such individual is at the time first covered by the policy or contract i a 20-percent_owner of such entity or ii an individual not described in i who is an officer director or employee of such trade_or_business amount allowable to the taxpayer as a deduction for interest within the meaning of sec_265 for the taxable_year determined without regard to this subsection sec_265 and sec_291 section of pub_l_no as amended by section of pub_l_no states that sec_264 shall apply to contracts issued after date in taxable years ending after such date and that any material increase in the death_benefit or other material_change in the contract shall be treated as a new contract analysis expense that is allocable to unborrowed policy cash values did not apply to contract because insured was at the time first covered by contract an employee of taxpayer however subsequent to the date contract was issued insured terminated employment with taxpayer and will not be an employee of taxpayer on the date contract is exchanged for new contract for purposes of sec_264 new contract will be treated as a different contract than contract because at the time of exchange for new contract there will be a material_change in contract eg new contract will be issued by a insurance_company different than the insurance_company that issued contract and will have as its insured an individual that is no longer an employee of the owner and beneficiary of the insurance_contract because new contract is a different life_insurance_contract than contract and because insured was not at the time first covered by new contract an employee of the owner of new contract the sec_264 deduction disallowance of that portion of taxpayer’s interest_expense that is allocable to unborrowed policy cash values applies to new contract the sec_264 deduction disallowance of that portion of taxpayer’s interest based on the facts and representations made by taxpayer we hold that the plr-163267-05 holding sec_264 deduction disallowance of that portion of taxpayer’s interest_expense that is allocable to unborrowed policy cash values applies to new contract concerning the tax consequences of any aspect or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by taxpayer while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied sincerely s donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products
